Title: To Thomas Jefferson from George F. Hopkins, August 1822
From: Hopkins, George F.
To: Jefferson, Thomas


Sir,
State of New York,
Aug. 1822.
I submit to your candid examination the Observations which accompany this letter. They had for their basis the quotations from the Notes on Virginia which are prefixed to them. This valuable work I read many years since with delight and edification; and the estimation in which it is held among men of sense and letters, must insure to it a durable fame.Whatever may be the worth of the observations, there is no person to whom they can be submitted with so much propriety as to yourself. The reasons for this it were unnecessary to enumerate. Should it be your opinion, after you have given the humble performance a perusal, that it possesses sufficient merit to entitle it to publicity, I beg permission to add to it such remarks as you may think proper to offer in relation to it.I am aware that I have undertaken to treat of subjects that are better fitted for men of infinitely higher qualifications than those to which I can make pretension. Believing, however, that the explanations I have given are founded in truth, I submit them respectfully to your examination; conscious, as I am, that notwithstanding the defects with which the performance will be seen to abound, it will receive such commendation from an enlightened mind as it may be justly entitled to. More cannot be expected.As I must presume that in some instances at least, and perhaps in many, appropriate terms may not be made use of, I have left a margin on each page, in order that more correct words or phrases may be  substituted. In this respect, permit me to request of you to make such corrections as may appear to you expedient and proper.If the  attempt receives your sanction, I propose to commit it to press as soon as it shall be returned to me; but this will be done anonymously, as I have powerful reasons for choosing such a course.With the highest respect, I am, Sir, Your most hum. ServtGeo. F. Hopkins.N.B. Please direct to me at the New York post office.